Citation Nr: 0626442	
Decision Date: 08/24/06    Archive Date: 09/01/06

DOCKET NO.  03-09 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Entitlement to an initial disability rating higher than 10 
percent for depression.

2. Entitlement to an initial disability rating higher than 30 
percent for open angle glaucoma with visual field impairment.

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1992 to August 2002.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO). 

In August 2004, the veteran appeared at a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing has been associated with the claims file.

In January 2005, the Board remanded the case for further 
evidentiary development. As the requested development has 
been completed, no further action is necessary to comply with 
the Board's remand directives. Stegall v. West, 11 Vet. App. 
268 (1998).


FINDINGS OF FACT

1. Depression is manifested by no more than mild symptoms 
with some difficulty in social and occupational functioning. 

2. Open angle glaucoma with visual field impairment is 
manifested by visual acuity of 20/20 in the right eye and 
near 20/20 in the left eye, and visual field loss does not 
equate to 30 degrees but not to 15 degrees of concentric 
contraction bilaterally. 


CONCLUSIONS OF LAW

1. The schedular criteria for an initial disability rating 
higher than 10 percent for depression have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 4.130, Diagnostic Codes 9434 (2005).

2. The schedular criteria for an initial disability rating 
higher than 30 percent for open angle glaucoma with visual 
field impairment have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 4.84a, 
Diagnostic Code 6080 (2005).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Before the initial adjudication, the RO provided VCAA notice 
by letter, dated in September 2002.  The notice included the 
type of evidence needed to substantiate a claim of service 
connection, namely, evidence of an injury or disease, or 
event causing an injury or disease during service; evidence 
of current disability; and evidence of a relationship between 
the current disability and the injury, disease, or event 
causing an injury or disease during service.  

Also, the veteran was informed that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that he could submit private medical records or with his 
authorization VA would obtain any such records on his behalf.  
He was asked to submit evidence, which would include that in 
his possession.  The RO also provided the general provision 
pertaining to the effective date for service connection, that 
is, the date of receipt of claim, as the claim was received 
more than one year after service. 

As for the content of the notice, the notice substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 
Vet.App. 473 (notice of the elements of the claim, except for 
the degree of disability assignable). 

Since the claims for increase followed the initial grant of 
service connection for which there was proper VCAA notice and 
disability ratings were made, the statutory VCAA notice has 
served its purpose and the application of the VCAA is no 
longer required because the claims have already been 
substantiated.  And other statutory and regulatory provisions 
were applied to ensure that the veteran received the proper 
notice as to the ratings for the disabilities in the 
statement of the case as required by 38 U.S.C.A. § 7105(d).  
Dingess at 19 Vet.App. 490-92.  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA has obtained VA and non-VA records 
and has afforded the veteran VA examinations.  As there is no 
indication of the existence of additional evidence to 
substantiate the claims, no further assistance to the veteran 
is required to comply with the duty to assist. 

Accordingly, the requirements of the VCAA have been met and 
the Board proceeds to a merits determination of the veteran's 
claims. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Increased Ratings 

A disability rating is intended to compensate impairment in 
earning capacity due to the service-connected disability.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where as here, the veteran appeals the initial rating 
assigned for a disability, following the initial grant of 
service connection, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  

Depression 

By a rating decision in November 2002, the RO granted service 
connection for depression and assigned a 10 percent rating 
under Diagnostic Code (DC) 9434.  The veteran appealed the 
initial rating.  

Under DC 9434, the rating criteria for the next higher 
rating, 30 percent, are occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

The symptoms in the criteria in the rating schedule for 
evaluating mental disorders are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  In adjudicating a claim for an 
increased rating, all the symptoms of the service-connected 
mental disorder that affect the level of occupational or 
social impairment must be considered.  Mauerhan v. Principi, 
16 Vet. App. 436, 442 (2002).  

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

Analysis 

On VA examination in October 2002, the veteran reported that 
he was on medication for depression, that his insomnia had 
returned, and that he had decreased concentration.  He 
indicated that his motivation, energy, and self-esteem were 
okay.  He reported irritability over little things and that 
he often wished to be left alone, becoming withdrawn at 
times.  He denied any feelings of hopelessness.  He was able 
to enjoy working out at the gym.  He denied any current 
suicidal ideation. 

When asked about current stresses, the veteran talked about 
being unemployed and being away from his six year old 
daughter, who he saw about once a year.  He denied any 
history of panic attacks or obsessions or compulsions.  He 
endorsed periods when he tended to worry a lot, and he had a 
hard time being around groups of people and in closed spaces.  

On mental status examination, the veteran was described as 
calm, he had good grooming and eye contact, and he was 
cooperative.  Speech was subdued, but was of normal rate.  
His mood was somewhat depressed and anxious.  And his affect 
was restricted.  He described feelings of nervousness around 
crowds of people.  He was alert and oriented.  Short term 
memory was intact.  The impression was recurrent moderate 
major depression, as manifested by insomnia, with GAF scores 
ranging from 65 to 75. 

VA records, dated in 2002, show that the veteran had a normal 
affect and his depression was well controlled.

In August 2004, the veteran testified that he experienced 
increased anxiety that affected his ability to work, and that 
he had increased suspiciousness that affected his marriage.  

VA records, dated in 2003 and in 2004,  show that the veteran 
continued to be depressed.  He complained of irritability and 
of low energy, but he slept okay.  It was noted that he was 
working full time.  In June 2004, the veteran was well 
groomed, calm, and cooperative.  His speech had a normal 
rate, rhythm, and tone.  Eye contact was good.  His mood was 
sad, and affect was restricted.  He had no suicidal or 
homicidal ideations, or auditory or visual hallucinations or 
delusions.  Thought process was logical and goal directed.  
Memory was grossly intact and insight and judgment were good.  
The GAF score was 55.

In January 2005, the Board remanded the case to afford the 
veteran a VA psychiatric examination.  The requested 
examination was conducted in July 2005.  The veteran reported 
that his sleep was pretty good and that his depression was up 
and down and, if anything, it had improved slightly since he 
separated from his wife.  He stated he still experienced his 
mood going down sometimes and at times like that he had low 
energy and would not feel like doing anything.  He described 
getting nervous around people but since he was not around his 
ex-wife he was a little less nervous than he used to be.  He 
reported that he had been married for two years but separated 
for about the last seven or eight months and that they had 
been raising four children plus a couple of foster children.  
He stated that he missed the children a lot.  He indicated 
that he tried to stay busy but separated from people and that 
he liked to read and work out, and occasionally go to movies 
and to church.  It was noted that he was working as a dental 
lab technician, a job he has held for two years and he was 
working a second job, about 20 hours a week, loading planes.  

On mental status examination, the veteran spoke in a soft 
voice. His affect was flat. He was casually and appropriately 
dressed.  He was oriented except that he was off the day by 
one.  Short term memory was fair to poor.  There was no 
evidence of thought disorder in the sense of derailment, 
tangentiality, or circumlocution.  He had no hallucinations 
or delusions.  He had positive eye contact throughout the 
most of the session.  He did not have any current suicidal or 
homicidal ideation or intent although he had some suicidal 
ideation before his separation.  He performed well on 
cognitive functioning, indicating good analytical and 
abstracting ability and the ability to concentrate.  He 
demonstrated some difficulty with self-confidence.  He had no 
difficulty in maintaining his personal hygiene or in carrying 
out his other activities of daily living such as feeding and 
dressing himself and paying his bills.  The diagnosis was 
mild major depressive disorder.  A GAF code of 63 was 
assigned.  

The examiner commented that the veteran continued to have 
symptoms of depression in the form of feeling low and being 
down in energy at times and that he had low self-confidence 
as well as anxiety.  Overall, the examiner reported that 
veteran's depressive disorder continued at a mild level with 
no significant change in his symptomatology from his last 
full examination. 

In reviewing the evidence in this case, the Board concludes 
that the findings do not approximate the criteria for the 
assignment of a higher disability rating.  Although in June 
2004 there was a GAF score of 55, the previous GAF scores in 
2002 were in the range of 65 to 75, which is indicative of 
mild symptoms and the most recent GAF score in 2005 was 63.  
Moreover, on the recent VA examination, the examiner reported 
that the veteran's symptoms had improved slightly, and his 
depressive disorder continued at a mild level with no 
significant change in his symptomatology.  The Board 
recognizes that the veteran complained of difficulty sleeping 
and symptoms of depression and anxiety, as well as the desire 
to be alone.  However he is able to maintain two jobs and 
socialize somewhat.  This type of symptomatology is 
indicative of the level impairment associated with the 
current rating of 10 percent and not indicative of occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks, which are not shown 
and which are the criteria for the next higher rating. 

Throughout the appeal period, there has been no significant 
change in the veteran's symptomatology to warrant "staged" 
ratings for separate periods of time based on facts found.  
As the preponderance of the evidence is against an initial 
rating higher than 10 percent, the benefit-of-the doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

Open Angle Glaucoma 

By a rating decision in November 2002, the RO granted service 
connection for open angle glaucoma with visual field 
impairment and assigned a 10 percent rating. The veteran 
appealed the initial rating.  In January 2005, the Board 
remanded the claim because the initial VA examination in 
October 2002 was inadequate for rating the disability. 

After a VA reexamination in July 2005, the RO increased the 
rating to 30 percent under Diagnostic Code (DC) 6080, 
effective from the date of receipt of the claim for service 
connection. 

Under DC 6080, the criteria for the next higher rating, 50 
percent, are concentric contraction of the visual field to 30 
degrees but not 15 degrees bilaterally or visual acuity 
equivalent to 20/100 bilaterally. 

On VA eye examination in July 2005, visual acuity in the 
right eye was 20/20, near and distant, corrected and 
uncorrected.  In the left eye, visual acuity was 20/30 (near) 
and 20/40 (distant) uncorrected, and 20/20 (near) and 20/30 
(distant) corrected.  Visual field impairment for the right 
eye, superiorly, nasally, inferiorly, and temporally were 45 
degrees but not 30 degrees, 45 degrees but not 30 degrees, 45 
degrees but not 30 degrees, and 60 degrees but not 45 
degrees, respectively.  The average contraction for the right 
eye was 43 degrees.  For the left eye, visual field 
impairment, superiorly, nasally, inferiorly, and temporally 
were 5 degrees, 45 degrees but not 30 degrees, 60 degrees but 
not 45 degrees, and 45 degrees but not 30 degrees, 
respectively.  The average contraction for the left eye was 
34 degrees.  The average contraction of visual field was 
obtained from a visual field calculator and the chart is the 
record. 

The extent of contraction of visual field in each eye is 
determined by recording the extent of the remaining visual 
fields in each of the eight 45 degree principal meridians. 
The number of degrees lost is determined at each meridian by 
subtracting the remaining degrees from the normal visual 
fields given in table III. The degrees lost are then added 
together to determine total degrees lost.  This is subtracted 
from 500. The difference represents the total remaining 
degrees of visual field.  The difference divided by eight 
represents the average contraction for rating purposes.  
38 C.F.R. § 4.76a. 

As the veteran actually has 20/20 vision in the right eye and 
near 20/20 vision in the left eye, the criteria for a rating 
higher than 30 percent, that is, visual acuity of 20/100 
bilaterally is not shown.  As for visual field loss, the 
average contraction for rating purposes is 43 degrees in the 
right eye and 34 degrees in the left eye, which do not 
approximate or equate to the criteria for the next higher 
rating, that is, a visual field loss of 30 degrees but not 15 
degrees, bilaterally. 

Throughout the appeal period, there is no basis for a staged 
rating higher than 30 percent.  As the preponderance of the 
evidence is against an initial rating higher than 30 percent, 
the benefit-of-the doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b). 

                                                                       
(The ORDER is on the following page.) 




ORDER

An initial disability rating higher than 10 percent for 
depression is denied.

An initial disability rating higher than 30 percent for open 
angle glaucoma with visual field impairment is denied.




______________________________________________
GEORGE E. GUIDO, JR.
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


